Citation Nr: 1031737	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  08-39 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for residuals of traumatic 
brain injury (TBI).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2002 to July 2005.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2008 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which, in pertinent part, denied entitlement to service 
connection for residuals of TBI.

The June 2008 rating decision also granted service connection for 
posttraumatic stress disorder (PTSD) and atypical psychosis, with 
an initial evaluation of 30 percent.  The Veteran filed a timely 
notice of disagreement with the initial rating.  An initial 
rating of 70 percent was subsequently assigned and the Veteran 
withdrew his appeal with respect to the initial rating.  
Therefore, the Board will not consider this issue.


FINDING OF FACT

The record does not establish a current disability that is 
related to traumatic brain injury.


CONCLUSION OF LAW

Residuals of TBI were not incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) redefined VA's duty to assist a veteran in the development 
of a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 
112, 120-21 (2004), see  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 4) 
degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

In a letter issued in February 2008, prior to the initial 
adjudication of the claim, the RO notified the Veteran of the 
evidence needed to substantiate his claim for service 
connection.  The letter also satisfied the second and third 
elements of the duty to notify by informing the Veteran that VA 
would try to obtain medical records, employment records, or 
records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases and 
enough information about the records to enable VA to request them 
from the person or agency that had them.  He was informed that VA 
provided ratings based on the rating schedule and was given 
examples of the evidence he could submit.

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 
2008).  

The Veteran has substantiated his status as a veteran.  He was 
notified of all elements of the Dingess notice, including the 
disability-rating and effective-date elements of the claims, by 
the February 2008 letter.  


The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R.  
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will 
help a claimant obtain records relevant to his claim, whether or 
not the records are in Federal custody, and that VA will provide 
a medical examination or obtain an opinion when necessary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various federal 
agencies, and private medical records.  Additionally, the Veteran 
was provided proper VA examinations in March and June 2008 
regarding his service connection for residuals of TBI.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on the 
merits.

Service Connection

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown,  
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 
253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza elements is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate  
(1) that a condition was "noted" during service; (2) evidence of 
post-service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 
Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional." 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted").

Where, a veteran engaged in combat, satisfactory lay evidence 
that an injury or disease was incurred in service will be 
accepted as sufficient proof of service connection where such 
evidence is consistent with the circumstances, conditions, or 
hardships, of service.  38 U.S.C.A. § 1154(b) (West 2002).  
Section 1154(b) sets forth a three step sequential analysis that 
must be undertaken when a combat veteran seeks benefits under the 
method of proof provided by the statute.  First, it must be 
determined whether the veteran has proffered "satisfactory lay 
or other evidence of service incurrence or aggravation of such 
injury or disease."  Second, it must be determined whether the 
proffered evidence is "consistent with the circumstances, 
conditions, or hardships of such service."  Finally, if the 
first two requirements are met, VA "shall accept the veteran's 
evidence as "sufficient proof of service connection," even if 
no official record exists of such incurrence exists.  In such a 
case a factual presumption arises that that the alleged injury or 
disease is service connected.  Collette v. Brown, 82 F.3d 389, 
393 (Fed. Cir. 1996); 38 C.F.R. § 3.304 (2009).  

Competent evidence of a current disability and of a nexus between 
service and a current disability is still required, even where 
the provisions of 38 U.S.C.A. § 1154(b) are applicable.  Wade v. 
West, 11 Vet. App. 302 (1998); Turpen v. Gober, 10 Vet. App. 536 
(1997); Libertine v. Brown, 9 Vet. App. 521 (1996).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran contends that he incurred a traumatic brain injury as 
the result of two events in service.  He reports that he first 
fell and hit the back of his head on concrete during training in 
2004.  He was also in close proximity to an improvised explosive 
device (IED) blast during an ambush.  

During VA outpatient treatment in February 2008 the Veteran 
stated that following the IED blast, he developed problems with 
short term memory, dizziness, which he associated with panic 
attacks, possible sensitivity to bright light, irritability, 
headaches, and problems with initial and intermittent insomnia.  
No diagnosis or assessment of a brain injury was made.  

During a March 2008 VA TBI examination, the Veteran denied 
dizziness, weakness, sleep disturbance, speech or swallowing 
difficulties, sensory or visual changes, seizures, and difficulty 
with mobility, balance, or ambulation.  He endorsed occasional 
fatigue, hypersensitivity to bright light, and behavioral issues.  
A CT scan of the brain was normal.  In terms of the behavioral 
issues, the examiner deferred to the psychiatric examination.  
The examiner stated that the Veteran did not appear to have any 
specific residuals of the 2004 head trauma.  During the 
psychiatric portion of the examination for TBI, the Veteran was 
diagnosed as having major depression with a history of psychotic 
symptoms.  

An April 2008 report associated with the VA examination provided 
the results of neuropsychological testing which found mild to 
moderate impairment in several areas.  However the Veteran was 
diagnosed as having major depressive disorder, single episode, 
and posttraumatic stress disorder (PTSD).  The examiner concluded 
in the May 2008 examination report that the neuropsychological 
testing did not indicate TBI.  

In June 2008, the Veteran received a private neuropsychological 
screening where he described the IED blast, reported no loss of 
consciousness, memory loss, or blast wave impact, but recalled 
being briefly disorientated or dazed following the blast.  The 
examiner noted variability in the actual current functional 
cognitive status that might be expected, dependent upon the 
presence and severity of concurrent stress and internal 
rumination.  Two of the six validity indicators were triggered 
during testing, which indicated that his performance was likely 
to have been impacted by non-neurological factors.  

The Veteran's cognitive configural profile was found to be highly 
atypical for mild TBI and the severity of performance impairment 
on attention and memory measures was markedly in excess of that 
typically associated with concussion without loss of 
consciousness or posttraumatic amnesia.  The examiner concluded 
that the attention and memory impairments demonstrated through 
testing were primarily related to secondary effects of anxiety 
and PTSD related distress on mental efficiency.   

The Veteran is competent to report exposure to IEDs, and he 
reported such exposure in a questionnaire completed prior to his 
separation from service.  The Veteran is also competent to report 
the 2004 injury from a fall.  He was granted service connection 
for PTSD on the basis of his exposure to IEDs.  Given the 
provisions of 38 U.S.C.A. § 1154(a),(b); an in-service injury is 
established.

The remaining questions are whether there is a current disability 
related to the in-service injuries.  The Veteran has provided 
competent evidence of current symptomatology, but extensive 
testing and evaluations have shown that the symptomatology is not 
attributable to TBI.  Medical professionals have attributed the 
symptomatology to the service connected psychiatric disabilities.  
They have provided rationales for these opinions that take into 
account an accurate history and the testing results.  The 
Veteran, as a lay person, lacks the necessary expertise to say 
that the current symptomatology is related to TBI rather than his 
psychiatric disabilities.  Indeed the medical professionals had 
to draw on their expertise and test results before arriving at 
their opinions.  Accordingly, the Veteran's opinion is not 
competent.  As there is no competent evidence linking a current 
disability to an in-service TBI, the weight of the evidence is 
against a link between current disability and an in-service 
injury.

In arriving at the decision to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt rule 
enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an 
approximate balance of evidence, that rule is not applicable in 
this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for residuals of TBI is denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


